EHXIBIT 5.1 [Cadwalader, Wickersham & Taft LLP Letterhead] May 16, 2016 Cadiz Inc. 550 South Hope Street Suite 2850 Los Angeles, California90071 Ladies and Gentlemen: Cadiz Inc.,a Delaware corporation (the “Company”), is filing with the Securities and Exchange Commission (the “Commission”) a Registration Statement on Form S-3 (the “Registration Statement”) for the purpose of registering under the Securities Act of 1933, as amended (the “Securities Act”), the resale by certain selling securityholders of certain securities, including up to $93,209,257 in aggregate accreted principal amount of the Company’s 7.00% Convertible Senior Notes due 2020 (the “Notes”) and up to 13,808,765 shares of the Company’s common stock, par value $0.01 per share (the “Shares”), which may be issued upon conversion of the Notes.The Notes were issued pursuant to the Indenture, dated as of December 10, 2015, between the Company and U.S. Bank National Association, as Trustee, as supplemented by a First Supplemental Indenture, dated as of April 28, 2016, between the Company and U.S. Bank National Association, as Trustee (collectively, the “Indenture”). In rendering the opinions set forth below, we have reviewed such certificates, corporate and public records, agreements and instruments and other documents, including, among other things, the documents delivered on the date hereof, as we have deemed appropriate as a basis for the opinions expressed below.In all such examinations we have assumed the genuineness of all signatures, the authenticity of all documents, agreements and instruments submitted to us as originals, the conformity to original documents, agreements and instruments of all documents, agreements and instruments submitted to us as copies or specimens, the authenticity of the originals of such documents, agreements and instruments submitted to us as copies or specimens, the conformity of the text of each document filed with the Commission through the Commission’s Electronic Data Gathering, Analysis and Retrieval System to the printed document reviewed by us, the accuracy of the matters set forth in the documents, agreements and instruments we reviewed, and that such documents, agreements and instruments evidence the entire understanding between the parties thereto and have not been amended, modified or supplemented in any manner material to the opinions expressed herein. As to matters of fact relevant to the opinions expressed herein, we have relied upon, and assumed the accuracy of, the representations and warranties contained in the Registration Statement, and we have relied upon certificates and oral or written statements and other information obtained from the Company, the other parties to the transaction referenced herein, and public officials.Except as expressly set forth herein, we have not undertaken any independent investigation (including, without limitation, conducting any review, search or investigation of any public files, records or dockets) to determine the existence or absence of the facts that are material to our opinions, and no inference as to our knowledge concerning such facts should be drawn from our reliance on the representations of the Company and others in connection with the preparation and delivery of this letter. We have also assumed (x) the legal capacity of all natural persons and (y) (except to the extent expressly opined on herein) that all documents, agreements and instruments have been duly authorized, executed and delivered by all parties thereto, other than the Company, that all such parties are validly existing and in good standing under the laws of their respective jurisdictions of organization, that all such parties had the power and legal right to execute and deliver all such documents, agreements and instruments, and that such documents, agreements and instruments constitute the legal, valid and binding obligations of such parties, enforceable against such parties in accordance with their respective terms. We express no opinion concerning the laws of any jurisdiction other than the laws of the State of New York and, to the extent expressly referred to in this letter, the federal laws of the United States of America, and the General Corporation Lawof the State of Delaware, including the applicable provisions of the Delaware Constitution and the reported judicial decisions interpreting such law, in each case as currently in effect.While we are not licensed to practice law in the State of Delaware, we have reviewed applicable provisions of the Delaware General Corporation Law as we have deemed appropriate in connection with the opinions expressed herein.Except as described, we have neither examined nor do we express any opinion with respect to Delaware law. Based upon and subject to the foregoing, we are of the opinion that: 1.The Notes constitute valid and legally binding obligations of the Company enforceable against the Company in accordance with their terms, entitled to the benefits of the Indenture, subject to applicable bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium, receivership or other laws relating to or affecting creditors’ rights generally, and to general principles of equity (regardless of whether enforcement is sought in a proceeding at law or in equity), and except that the enforcement of rights with respect to indemnification obligations and provisions purporting to waive or limit rights to trial by jury or oral amendments to written agreements may be limited by applicable law or considerations of public policy. 2.The Shares issuable upon conversion of the Notes have been duly authorized by the Company and, when issued and delivered upon such conversion in accordance with Indenture, will be validly issued and fully paid and nonassessable. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement.In addition, we consent to the reference to our name under the caption “Validity of the Notes” in the Registration Statement.In giving this consent, we do not admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act.In addition, we disclaim any obligation to update this letter or communicate with or advise you as to any changes in fact or law, or otherwise. Very truly yours, /s/ Cadwalader, Wickersham & Taft LLP
